JUDGMENT
PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
*23ORDERED AND ADJUDGED that, to the extent appellant challenges the district court’s dismissal of his Administrative Procedure Act claim, the dismissal be affirmed. The Administrative Procedure Act does not authorize judicial review of the actions of state agencies. See 5 U.S.C. § 701 et seq. To the extent appellant challenges the district court’s transfer of any remaining claims, the notice of appeal is construed as a petition for writ of mandamus, and mandamus relief is denied. Because the United States District Court for the Northern District of Florida has jurisdiction over any remaining claims, the district court did not abuse its discretion in transferring those claims to that court.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.